PER CURIAM.
The petitioner here, an inmate at the Avon Park Correctional Institution, seeks mandamus to force the Department of Corrections or the Parole and Probation Commission to turn over to him a post-sentence investigation report. Florida Statute § 945.10(2), proscribes the relief sought as follows:
“No inmate of any institution, facility, or program of the Department of Offender Rehabilitation shall have access to any information contained in the files of the Department of Offender Rehabilitation..."
Accordingly, Petition for Mandamus is DENIED.
MILLS, Acting C. J., and BOOTH and LARRY G. SMITH, JJ., concur.